



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Gregson, 2017 ONCA 88

DATE: 20170201

DOCKET: C61461

Feldman, Rouleau and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Craig Stephen Gregson

Appellant

Lisa Gunn, for the appellant

John Patton, for the respondent

Heard: January 13, 2017

On appeal from the sentence imposed on November 27, 2015
    by Justice James A. Ramsay of the Superior Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant seeks leave to appeal the sentence imposed following his
    plea of guilty to counselling to commit murder and criminal harassment of his
    wife, from whom he was separated. He received a sentence of 12 years minus
    credit for presentence custody as well as a non-communication order under s.
    743.21 of the
Code
in respect of his wife and minor son.

[2]

The first ground of appeal is that the sentence of 12 years exceeded the
    range for the offences. The appellant concedes that the significant aggravating
    factors in this case put his sentence at the top of the range, but he says that
    is 8.5 years. We see no error in the 12-year sentence imposed. Case law
    provided by the Crown shows sentences as high as 16 years for this type of
    offence. Given the horrendous circumstances of this case, including paying two
    hit men to kill his wife and continuing to harass her after his arrest, the
    sentence of 12 years was not outside the range.

[3]

The second ground relates to the non-communication order as it applies
    to the appellants son. The trial judge was aware that the parties had negotiated
    a custody agreement for the boy which involved access to the paternal
    grandparents and which included communication with the appellant while in jail.
    The trial judge was nevertheless of the view that for safety protection reasons,
    it was appropriate to make the non-communication order which applies while the
    appellant is incarcerated.

[4]

In our view the trial judge was entitled to make the order he did under
    s. 743.21 of the
Code
and deference ought to be accorded to his view
    of the circumstances.

[5]

While leave to appeal sentence is granted, the appeal is dismissed.

K. Feldman J.A.

Paul Rouleau J.A.

K. van
    Rensburg J.A."


